In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Gigante, J.), dated April 18, 2000, which denied her motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff established a prima facie case of negligence on *373the part of the defendant Variety Poly Bags and the driver of its truck, the defendant Anthony P. Ray. Since the defendant driver was under a duty to maintain a safe distance between the defendants’ car and the plaintiff’s car (see, Vehicle and Traffic Law § 1129 [a]), his failure to do so, in the absence of a nonnegligent explanation, constituted negligence as a matter of law (see, Leal v Wolff, 224 AD2d 392; Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). The affidavit of the defendant driver and the police accident report, which state, inter alia, that the plaintiffs car stopped short when the traffic light turned red, were insufficient to raise a triable issue of fact (see, Leal v Wolff, supra). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.